DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: On page 10, line 26, page  13, line 22, and page 14, line 9, “complimentary” should read --complementary--.    On page 14, line 29, reference numeral 33 appears to be inaccurate.  On page 14, line 30, reference numeral 79 appears to be inaccurate.  In the amended paragraph beginning at page 12, line 9, “complimentary” should read –complementary-- in line 13 thereof.  In the amended paragraph beginning at page 12, line 25, “complimentary” should read –complementary-- in line 12 thereof.  In the amended paragraph beginning at page 15, line 21, reference numeral 673 appears to be inaccurate in line 13 thereof.  In the amended paragraph requested to page 15, line 21, the instructions should clarify that the paragraph should be amended beginning at page 15, line 3, instead of line 21.  
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In claim 17, lines 3 and 4, there is no antecedent basis for “the post”.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathachan 2009/0277239.
Re claim 1, Mathachan teaches a rekeyable lock comprising a cylinder body 20, a plug assembly 40 rotatable about a longitudinal axis, a key follower 90, a rack 60 disengageble from the key follower for rekeying, a locking bar 80 engaged with the groove 25 for locking, and released from the groove 25 for unlocking, wherein the rack controls movement of the locking bar for locking and unlocking of the plug, wherein the key follower includes a post 90, the rack defines a slot 65 extending at least partially through and bounded by the rack as seen in fig. 9, wherein the post is received in the slot such that complementary engagement surfaces of the post and slot engage with one another to block movement of the key follower relative to the rack.
Re claim 10, Mathachan teaches a rekeyable lock comprising a cylinder body 20, a plug assembly 40 rotatable about a longitudinal axis, a key follower 90, a rack 60 disengageble from the key follower for rekeying, a locking bar 80 engaged with the groove 25 for locking, and released from the groove 25 for unlocking, wherein the rack controls movement of the locking bar for locking and unlocking of the plug, wherein the key follower includes a post 90, the rack defines a slot 65 extending at least partially through and bounded by the rack as seen in fig. 9, wherein the post is received in the slot such that complementary engagement features of the post and slot engage with one another to block movement of the key follower relative to the rack, and the engagement features allow at least seven different positions (see fig. 9) where features 66 may engage features of a post 92, which may correspond to at least seven different bitting positions.  
Claims 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emory 2013/0086957.
Re claim 10, Emory teaches a rekeyable lock comprising a cylinder body 12, a plug assembly 14 rotatable about a longitudinal axis, a key follower 18, a rack 24U, 24M disengageble from the key follower for rekeying, a locking bar 28 engaged with the groove 38 for locking, and released from the groove 38 for unlocking, wherein the rack controls movement of the locking bar for locking and unlocking of the plug, wherein the key follower includes a rack engagement feature 106, the rack defines a key follower engagement feature slot defined by the gear teeth 92 in fig. 21 to facilitate simultaneous movement of the key follower and rack.  The rack controls movement of the locking bar between the locked and unlocked positions.  The slot extends in an axial direction parallel to the longitudinal axis of the plug assembly 14,  wherein the feature 106 is a projection and is received in the slot such that complementary engagement features 106, 92 of the post and slot engage with one another to block movement of the key follower relative to the rack, and the engagement features allow at least seven different positions (see fig. 26) where features 92 may engage features 106 of a post 104, which may correspond to at least seven different bitting positions.  
Re claim 15, Emory teaches a rekeyable lock comprising a cylinder body 12, a plug assembly 14 rotatable about a longitudinal axis, a key follower 18, a rack 24U, 24M disengageble from the key follower for rekeying, a locking bar 28 engaged with the groove 38 for locking, and released from the groove 38 for unlocking, wherein the rack controls movement of the locking bar for locking and unlocking of the plug, wherein the key follower includes a rack engagement feature 106, the rack defines a key follower engagement feature slot defined by the gear teeth 92 in fig. 21 to facilitate simultaneous movement of the key follower and rack.  The rack controls movement of the locking bar between the locked and unlocked positions.  The slot extends in an axial direction parallel to the longitudinal axis of the plug assembly 14,  wherein the feature 106 is a projection and is received in the slot such that complementary engagement features 106, 92 of the post and slot engage with one another to block movement of the key follower relative to the rack.  The rack is disengageable from the key follower when moving in a direction parallel to the longitudinal axis of the plug.
Re claim 16, complementary engagement features 106, 92 of the post and slot engage with one another to block movement of the key follower relative to the rack, and the engagement features allow at least seven different positions (see fig. 26) where features 92 may engage features 106 of a post 104, which may correspond to at least seven different bitting positions.  
Claims 2-9, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farag et al 2016/0369527 teaches notches in the rack 72 in fig. 6, which notches define slots which extend in the axial direction of the lock cylinder.  Sperber et al 5,791,181 teaches key followers 3, racks, 4 and a locking bar 5, which key followers and racks can define at least seven different positions relative to one another by their engaging teeth 30, 40, which define at least seven different bitting positions of a key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 18, 2022